FILED
                            NOT FOR PUBLICATION
                                                                             JUN 27 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RAYMOND ALFORD BRADFORD,                         No. 15-15071

 Plaintiff - Appellant,                          D.C. No. 1:14-cv-01689-LJO-
                                                 BAM
 v.

M. MARCHAK, et al.,                              MEMORANDUM*

 Defendant - Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of California
                Lawrence J. O’Neill, Chief District Judge, Presiding

                             Submitted June 23, 2016**
                              San Francisco, California

Before: THOMAS, Chief Judge and HAWKINS and McKEOWN, Circuit Judges.

      California state prisoner Raymond Alford Bradford appeals pro se from the

district court’s judgment denying leave to proceed in forma pauperis in his 42

U.S.C. § 1983 action alleging violations of his constitutional right to be free from


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cruel and unusual punishment. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s interpretation and application of 28 U.S.C.

§ 1915(g). Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007). We

review denial of leave to proceed in forma pauperis for abuse of discretion.

O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990). We reverse and remand.

       Under 28 U.S.C. § 1915(g), a prisoner cannot proceed in forma pauperis “if

the prisoner has, on 3 or more prior occasions, while incarcerated or detained in

any facility, brought an action or appeal in a court of the United States that was

dismissed on the grounds that it is frivolous, malicious, or fails to state a claim

upon which relief may be granted, unless the prisoner is under imminent danger of

serious physical injury.” 28 U.S.C. § 1915(g). Bradford is subject to § 1915(g)

because at least three of Bradford’s prior § 1983 cases were dismissed as frivolous

or for failure to state a claim.

       To fall under the imminent danger exception to § 1915(g), Bradford need

only make a “plausible allegation” of “imminent danger.” Andrews, 493 F.3d at

1055. Because “the limited office of § 1915(g) in determining whether a prisoner

can proceed in forma pauperis counsels against an overly detailed inquiry into the

allegations that qualify for the exception,” Williams v. Paramo, 775 F.3d 1182,

1189-90 (9th Cir. 2015) (citing Andrews, 493 F.3d at 1055), Bradford plausibly


                                           2
alleged “imminent danger of serious physical injury” given his allegations of chest

pain, dizziness, blurred vision and headaches from ongoing involuntary

psychotropic medication. On remand, the district court is encouraged to consider

appointing pro bono counsel.

      REVERSED and REMANDED.




                                         3